FILED
                             UNITED STATES DISTRICT COURT                                MAR - 9 2010
                             FOR THE DISTRICT OF COLUMBIA                          Clerk, U.S. District and
                                                                                     Bankruptcy Courts
Surf Moore,                                   )
                                              )
       Plaintiff,                             )
                                              )
       v.                                     )       Civil Action No.    1(;    (j;j8?
                                              )
U.S. Justice Dep't et aI.,                    )
                                              )
        Defendants.                           )




                                   MEMORANDUM OPINION

        This matter is before the Court on its initial review of plaintiff s pro se complaint and

application for leave to proceed in forma pauperis. The Court will grant the in forma pauperis

application and dismiss the case because the complaint fails to meet the minimal pleading

requirements of Rule 8(a) of the Federal Rules of Civil Procedure.

        Pro se litigants must comply with the Federal Rules of Civil Procedure. Jarrell v. Tisch,

656 F. Supp. 237, 239 (D.D.C. 1987). Rule 8(a) of the Federal Rules of Civil Procedure requires

complaints to contain" (1) a short and plain statement of the grounds for the court's jurisdiction

[and] (2) a short and plain statement of the claim showing that the pleader is entitled to relief."

Fed. R. Civ. P. 8(a); see Ashcroft v. Iqbal, 129 S.Ct. 1937, 1950 (2009); Ciralsky v. CIA, 355

F.3d 661,668-71 (D.C. Cir. 2004). The Rule 8 standard ensures that defendants receive fair

notice of the claim being asserted so that they can prepare a responsive answer and an adequate

defense and determine whether the doctrine of res judicata applies. Brown v. Califano, 75

F.R.D. 497,498 (D.D.C. 1977).
       Plaintiff, a resident of Jackson, Mississippi, sues the Department of Justice, the States of

Mississippi and California and an individual, Charles Moore, Jr., for civil damages authorized by

18 U.S.C. § 2520, which states:

                Except as provided in section 2511 (2)(a)(ii), any person whose wire, oral, or
       electronic communication is intercepted, disclosed, or intentionally used in violation
       of this chapter may in a civil action recover from the person or entity, other than the
       United States, which engaged in that violation such relief as may be appropriate.

18 U.S.C. § 2520(a). Demanding $100 million, plaintiff alleges only that "the Defendant

intentional [sic] intruded on plaintiff seclusion and is [illegible] for relief for offensive &

objectionable, and tortious intrusion of Privacy Act 1871." Compi. at 1. The statute precludes

plaintiffs recovery of damages from the United States and plaintiff has not stated sufficient facts

to provide adequate notice of a claim against the remaining defendants. A separate order of

dismissal accompanies this Memorandum Opinion.




Date: February ~, 2010




                                                   2